Title: To Thomas Jefferson from Edward Everett, 29 March 1825
From: Everett, Edward
To: Jefferson, Thomas


Sir.
Boston.
March 29th 1825.
By order of the Standing Committee of the Bunker Hill Monument Association, I beg leave to inform you, that you were this day elected an honorary member of that institution. Its object is, by the erection of a permanent monument, to commemorate an event highly interesting in its consequences to the cause of American freedom. Should it, as is hoped, be agreeable to you to be thus united with the association, a certificate of membership in due form will be forwarded to you.Edward Everett. Secretary of the Standing Committee.